Title: To James Madison from Richard Rush, 20 September 1824
From: Rush, Richard
To: Madison, James


        
          Dear sir,
          London September 20. 1824
        
        I have lately got through the extensive, and I believe I must add, very difficult, negociations, in which I have been engaged with this government, without concluding any treaty or other arrangement upon any one of the many subjects which they embraced.
        As regards the West India and commercial intercourse between the two countries in our hemisphere, Britain refuses to give us any other terms than those held out by her acts of parliament of the summer of 1822. These

my instructions inform me, are such as will not enable us to go on with the trade with any fair prospect of equal advantage, so that, with my present lights, I am under the belief that it will soon, by a return to the system of retaliations, be rendered little worth the pursuit of either party, if not become totally interrupted.
        On all maritime questions, impressment included, Britain retains her former opinions, without abatement, and has again rejected our just offers for an arrangement of them. She also entirely rejects our proposition for abolishing private war upon the ocean.
        To our claim to the navigation of the St Laurence, as a right, she opposes the most unequivocal, peremptory, and high-toned resistance.
        Our claims on the north west coast of America, she resists in the same spirit, utterly denying our right to exclude her from colonization on that coast, even between Latitude 42 and 49, where no previous settlements exist. She denies, consequently, our title to the country beyond the rocky Mountains, within these limits, whether we rest it on Captains [sic] Grays discovery of the river Columbia from the ocean, or that of Lewis and Clarke from the interior, or whether we invoke to our aid the title of Spain, as transferred to us by the treaty of Florida.
        The above, in a word, is an account of the termination of the negociations on the points most material, and it will be seen at once, that to all former controversial questions between the two nations, are superadded new and very formidable ones.
        I have only to add, that Britain has refused to accede to the convention for the suppression of the slave trade, with the alterations which the senate introduced into it.
        According to my judgment, there never wa⟨s⟩ a time when our relations with this country, more especially our prospective relations, were more full of difficulty than at present. Some important results can scarcely fail to grow out of them, at a day not remote.
        On European affairs, the publick journal⟨s⟩ will communicate as much as I can. This country remains internally very tranquil, and is growing in population, riches, and power. Though likely to separate from the European Alliance on questions that touch her policy, her goverment and her ruling classes were never more fixed than now in attachment to the monarchical principle, or in the desire to keep the rights of the many in subjection to the will of the few.
        As far as I can yet learn, the death of the king of France, will cause no immediate changes there. As to Spain, it seems to be generally agreed that her revolution has scarcely passed through its first act.
        It seems that the great contest for the chief magistracy which so divides our country, still hangs in doubt. Without disparaging others, my preference has long been for the candidate with whom it was my lot to be

associated during a part of your administration. I mean the gentleman from Georgia. That is an epoch to which I cannot even incidentally revert, without calling up the grateful recollections I have of all your kindness to me. Uniting with my wife in best remembrances to Mrs Madison, I remain dear sir with affectionate and devoted attachmt,
        
          Richard Rush
        
      